Case: 10-30521 Document: 00511328840 Page: 1 Date Filed: 12/21/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 21, 2010
                                     No. 10-30521
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

WILLIAM A. MUSE,

                                                   Plaintiff-Appellant

v.

SHERIFF’S DEPARTMENT, OUACHITA PARISH; ROYCE TONEY; JAY
RUSSELL; DAVID HARRIS; BRIAN NEWCOMER; LIEUTENANT STEWART;
CORPORAL JENKINS,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                       for the Western District of Louisiana
                              USDC No. 3:09-CV-2230


Before DENNIS, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM:*
       William A. Muse, Louisiana prisoner # 502435, moves for leave to proceed
in forma pauperis (IFP) to appeal the district court’s dismissal of his 42 U.S.C.
§ 1983 complaint as frivolous and for failure to state a claim. Muse’s motion is
a challenge to the district court’s certification that his appeal is not taken in
good faith. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Muse has



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-30521 Document: 00511328840 Page: 2 Date Filed: 12/21/2010

                                  No. 10-30521

also filed a motion for leave to file a supplemental brief. His motion to file a
supplemental brief is GRANTED.
      On appeal, Muse reiterates that he was improperly placed in
administrative lockdown and that his disciplinary conviction should be
dismissed. He challenges the validity of his disciplinary conviction and argues
that he was falsely arrested, falsely imprisoned, illegally searched, and
maliciously prosecuted. He seeks injunctive and declaratory relief as well as
monetary damages and the restoration of his good time credits. Muse also
contends that prison officials retaliated against him for filing grievances by
placing him in administrative lockdown on another occasion.           He further
challenges the conditions of his confinement while in lockdown, arguing that his
Eighth Amendment rights were violated.
      Muse’s challenges regarding his disciplinary conviction call into question
the validity of the prison disciplinary proceeding; therefore, these claims were
barred by Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) because Muse failed
to show that the disciplinary conviction had been reversed or expunged. See
Edwards v. Balisok, 520 U.S. 641, 646-48 (1997). Additionally, Muse’s challenge
to the loss of good time credits fails because he cannot recover in a § 1983 action
the good time credits forfeited in his disciplinary proceeding. See Clarke v.
Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en banc). To the extent that Muse
argues that his due process rights were violated by being placed in
administrative lockdown, the claim is frivolous. See Luken v. Scott, 71 F.3d 192,
193 (5th Cir. 1995). The dismissal of the above claims is AFFIRMED.
      However, because an inmate is not required to demonstrate a favorable
outcome of a disciplinary case if, as here, he is alleging a retaliation claim, the
district court abused its discretion in dismissing any such claim as barred by
Heck. See Woods v. Smith, 60 F.3d 1161, 1164-66 (5th Cir. 1995). The district
court also failed to address Muse’s Eighth Amendment challenge to the
conditions of confinement. This claim would also not be barred by Heck.

                                        2
    Case: 10-30521 Document: 00511328840 Page: 3 Date Filed: 12/21/2010

                                 No. 10-30521

      In light of the foregoing, the district court’s certification that Muse’s
motion to proceed IFP on appeal was not taken in good faith was erroneous.
Whether the facts ultimately establish a retaliation claim or an Eighth
Amendment violation are not questions to be answered at this stage of the
proceedings. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). The district
court’s dismissals of the retaliation claim and Eighth Amendment claim are
VACATED and REMANDED for further proceedings.
      Appellant’s motion to proceed IFP is GRANTED.




                                       3